Citation Nr: 1607012	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  15-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

3.  Entitlement to service connection for lumbar spine arthritis, claimed as a low back disorder.

4.  Entitlement to service connection for right knee arthritis, claimed as a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Veteran, who is the appellant, served on active duty from February 1946 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In October 2015, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Indianapolis, Indiana (a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on VBMS.

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was denied in a January 2006 Board decision because the evidence did not now that a current low back disorder was etiologically related to service, or that a low back disorder manifested within one year of service separation.

2.  The Veteran did not appeal the January 2006 Board decision.

3.  Evidence received since the January 2006 Board decision is not cumulative, and pertains to the basis of the prior final denial of service connection for a low back disorder (no nexus to service), so raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

4.  The claim for service connection for a right knee disorder was denied in an October 1947 rating decision on the basis that the evidence did not demonstrate that a current right knee disorder was etiologically related to service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

5.  Evidence received since the October 1947 rating decision is not cumulative, and pertains to the basis of the prior final denial of service connection for a right knee disorder (no nexus to service), so raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

6.  The Veteran has current lumbar spine arthritis.

7.  The Veteran injured the low back in service.

8.  Symptoms of lumbar spine arthritis have been "continuous" since service separation.

9.  The Veteran has current right knee arthritis.

10.  The Veteran injured the right knee in service.
11.  Symptoms of right knee arthritis have been "continuous" since service separation.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision, which denied service connection for a low back disorder, became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2015).

2.  The criteria for reopening service connection for a low back disorder are met. 
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The October 1947 rating decision, which denied service connection for a right knee disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The criteria for reopening service connection for a right knee disorder are met. 
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the new and material evidence claims, as well as the underlying claims for service connection for a low back and right knee disorder, these claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Similarly, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not generally be reopened and allowed thereafter.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. 
§ 20.1103.  Under both circumstances, if "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for a Low Back Disorder

In a January 2006 decision, the Board denied service connection for a low back disorder, finding that a current low back disorder was not etiologically related to service, and that a low back disorder did not manifest within one year of service separation.  The Veteran did not appeal the January 2006 Board decision; therefore, the January 2006 Board decision became final.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. § 20.1100(a).

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a low back disorder.  The new evidence includes an October 2016 medical opinion written by Dr. O.L., who opined that current low back symptoms are indicative of a back injury dating back to service, and that current low back disorder symptoms are possibly related to an in-service basketball injury.  The new evidence also includes the Veteran's October 2015 testimony before the Board, wherein the Veteran testified that symptoms of a low back disorder have been continuous since service separation.  

The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses the previously unestablished fact of a nexus between a current low back disorder and service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Reopening of Service Connection for a Right Knee Disorder

The RO denied service connection for a right knee disorder in an October 1947 rating decision on the basis that the evidence did not demonstrate that a current right knee disorder was etiologically related to service.  The Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision; therefore, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a right knee disorder.  The new evidence includes a May 2004 letter from Dr. M.L. suggesting that back and right knee disorder symptoms are likely the result of an injury dating back to service, an October 2016 letter from Dr. O.L. suggesting that right knee arthritis may be related to an in-service injury, and the Veteran's October 2015 Board testimony indicating that right knee disorder symptoms have been continuous since service separation.  

The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses the previously unestablished fact of a nexus between a current right knee disorder and service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Service Connection - Laws and Regulations
  
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply to the issues of service connection for low back and right knee disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under 
§ 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.
  
Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Service Connection for a Low Back Disorder

The Veteran contends that service connection is warranted for a low back disorder.  Specifically, the Veteran asserts that the low back was injured in service during a recreational basketball game, and that symptoms of a low back disorder have been present since the in-service back injury.  See, e.g., October 2015 Board hearing transcript at 3; March 2004 RO hearing transcript at 3.

Initially, the Board finds that the Veteran has current lumbar spine arthritis.  Lumbar spine arthritis was diagnosed during the September 2005 VA examination, and arthritic changes in the back were most recently noted in Dr. O.L.'s October 2016 letter.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran injured the low back in service.  The Veteran has provided several written statements and testified on two occasions that he sustained a low back injury in service.  See, e.g., October 2015 Board hearing transcript at 3; March 2004 RO hearing transcript at 3; August 2003 VA Form 21-4138.  In February 2008, the Veteran's friend from service, P.C., provided a notarized statement discussing an in-service phone call received from the Veteran, wherein the Veteran discussed a recent back and knee injury while playing basketball in Japan.

The service treatment records do not include a record of treatment for a low back injury; however, the Veteran's complete service treatment records are not available.  See September 2003 VA memorandum.  In this context, the Board has a heightened obligation to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992).  In consideration of the statements and testimony discussed above, as well as letters from Dr. O.L. and Dr. M.L. that describe low back disorder symptoms that are consistent with a back injury dating back to 1947, the Board resolves reasonable doubt in favor of the Veteran to find that the Veteran injured the low back in service.

Lastly, the Board finds that the weight of the lay and medical evidence is in equipoise as to whether symptoms of lumbar spine arthritis have been "continuous" since service separation.  There is no objective medical evidence of treatment, complaints, or symptoms of a low back disorder until May 1974, when an X-ray of the lumbar spine revealed moderate degenerative arthritis.  See Dr. E.C. June 1986 letter.  Following the May 1974 X-ray, the Veteran was diagnosed with intervertebral disc syndrome and received a lumbar laminectomy.  See id.  As noted above, the Veteran has provided consistent, credible statements asserting that symptoms of a low back disorder have been present since service separation, and the Veteran's assertions have been corroborated by Drs. O.L. and M.L., both of whom have opined that the Veteran's low back symptomatology is consistent with a low back injury dating back to active duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (holding that Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (veteran is competent to testify regarding continuous knee pain since service).

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of lumbar spine arthritis have been continuous since service separation; therefore, the criteria for presumptive service connection for lumbar spine arthritis based on continuous post-service symptoms of arthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for lumbar spine arthritis (claimed as a low back disorder) on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).  

Service Connection for a Right Knee Disorder

Similar to the analysis above, the Veteran contends that a current right knee disorder began in service.  Specifically, the Veteran asserts that the right knee was injured during a recreational basketball game in service.  See, e.g., October 2015 Board hearing transcript at 3; March 2004 RO hearing transcript at 3.

Initially, the Board finds that the Veteran has current right knee arthritis.  In the October 2016 letter, Dr. O.L. indicates that the Veteran has right knee pain due to arthritis.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran injured the right knee in service.  The June 1947 service separation examination report shows that the Veteran had then-present "knee trouble" and that the knee trouble was incurred in military service.  As discussed in the analysis above, the full service treatment records are unavailable; however, the Veteran has provided consistent, credible testimony and statements asserting that the right knee was injured in service.  Given the consistency between the Veteran's statements and the June 1947 service separation examination report indicating knee trouble sustained in service, the Board resolves reasonable doubt in the Veteran's favor to find that the Veteran injured the right knee in service.

Lastly, the Board finds that the weight of the lay and medical evidence is in equipoise as to whether symptoms of right knee arthritis have been "continuous" since service separation.  Similar to the discussion regarding the low back, there is no objective medical evidence of a right knee disorder between service separation and September 1974, when the Veteran presented with complaints of right knee pain.  See June 1986 Dr. E.C. letter.  There was no contemporaneous diagnosis for a right knee disorder provided at that time; however, the Board finds that the Veteran has provided consistent, credible statements asserting a right knee injury in service, as well as continuous right knee pain since service separation.  See Clyburn, 12 Vet. App. at 301.

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of right knee arthritis have been continuous since service separation; therefore, the criteria for presumptive service connection for right knee arthritis based on continuous post-service symptoms of arthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for right knee arthritis (claimed as a right knee disorder) on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

Service connection for lumbar spine arthritis is granted.

Service connection for right knee arthritis is granted.


REMAND

Service Connection for Left Knee Disorder

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for a left knee disorder.  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.

VA examined the knees in August 2013.  After not providing a diagnosis for either knee in the August 2013 VA examination report, the August 2013 provided an addendum in May 2015 diagnosing mild strain of both knees.  The May 2015 addendum was prepared after a review of the August 2013 VA examination report, and did not include a new physical examination.  

In October 2016, Dr. O.L. provided a letter stating that the Veteran has current right knee arthritis.  Dr. O.L. did not address the left knee; however, during the October 2015 Board hearing, the Veteran generally testified that the left and right knee were manifesting similar symptoms, including pain.  See October 2015 Board hearing transcript at 12.  The August 2013 VA examiner did not perform any diagnostic testing of either knee in August 2013 or May 2015.  Given the more recent diagnosis of right knee arthritis by Dr. O.L., and the Veteran's description of similar symptoms in both knees, there is a reasonable possibility that X-ray examination of the left knee would reveal arthritis, which would assist in substantiating the claim for service connection for a left knee disorder.  In addition, the Veteran has described pain that radiates from the back to the knees.  As the Veteran is now service-connected for lumbar spine arthritis, and the record also shows a history of lumbar laminectomy, intervertebral disc syndrome, and radiculopathy in the right knee, there is a reasonable possibility that a current left knee disorder may be related to the service-connected lumbar spine arthritis and related degenerative changes.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (VA must fully and sympathetically develop a veteran's claim to its optimum before reaching the claim on its merits).

Accordingly, the issue of service connection for a left knee disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination of the left knee.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinions: 

a)  Is there a current diagnosis of arthritis for the left knee?

b)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any current left knee disorder is directly related to active duty service, to include the Veteran's reported left knee injury during a basketball game in service?

b) If a left knee disorder is not directly related to service, then is it as likely as not that any current left knee disorder is caused by the service-connected lumbar spine arthritis?

c) If a left knee disorder is not directly related to service, then is it as likely as not that a current left knee disorder is permanently worsened by the service-connected lumbar spine arthritis?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.
2.  When the development above has been completed, the issue of service connection for a left knee disorder (including as secondary to service-connected lumbar spine arthritis) should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


